        1:19-cv-03132-RMG        Date Filed 12/06/19   Entry Number 6   Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA AIKEN
                                        DIVISION

STATE OF SOUTH CAROLINA                            )
                                                   )
SOUTH CAROLINA DEPARTMENT OF                       )
HEALTH AND ENVIRONMENTAL CONTROL                   )
and                                                )
SAVANNAH RIVER MARITIME                            )
COMMISSION                                         )
and                                                ) C/A No. 1:19-cv-3132-RMG
                                                   )
AUGUSTA, GEORGIA                                   )
                                                   )
Plaintiff-Intervenor Applicant                     )
v.                                                 )
                                                   )
UNITED STATES ARMY CORPS OF                        )
ENGINEERS;                                         )
                                                   )
UNITED STATES ARMY CORPS OF                        )
ENGINEERS, SAVANNAH DISTRICT;                      )
                                                   )
RYAN MCCARTHY, in his official capacity as         )
Secretary of the Army;                             )
                                                   )
LT. GENERAL TODD T. SEMONITE, in his               )
official capacity as Commanding General and        )
Chief of Engineers, U.S. Army Corps of Engineers   )
                                                   )
MAJOR GENERAL DIANA M. HOLLAND, in                 )
her official capacity as Commanding General,       )
South Atlantic Division, U.S. Army Corps of        )
Engineers;                                         )
                                                   )
and                                                )
                                                   )
COLONEL DANIEL H. HIBNER, in his                   )
official capacity as District Engineer, U.S.       )
Army Corps of Engineers, Savannah District,        )
                                                   )
Defendants.                                        )


              AUGUSTA, GEORGIA’S MOTION FOR LEAVE TO INTERVENE
       1:19-cv-03132-RMG          Date Filed 12/06/19      Entry Number 6        Page 2 of 3




        COMES NOW, Augusta, Georgia hereby files this Motion for Leave to Intervene as

Plaintiff in the above-styled cause and states:

       1.      Augusta-Richmond County meets all of the requirements for intervention as of

right under Rule 24(a) of the Federal Rules of Civil Procedure. Augusta-Richmond County’s

motion for intervention is timely filed, and intervention will not unduly delay or prejudice the

rights of existing parties; Augusta has a clearly defined interest in the property and transactions

forming the subject matter of the above-styled action; disposition of this action may impede or

impair Augusta’s ability to protect its interests; and Augusta interests are not adequately

represented by the existing parties to this case.

       2.       In the alternative, Augusta is entitled to permissive intervention under Rule 24(b)

of the Federal Rules of Civil Procedure. Augusta Motion for Intervention is timely filed;

Augusta intervention will not prejudice the rights of existing parties; and Augusta’s claims and

the main action have common questions of law and fact. In support of the foregoing Motion,

Augusta relies on its Complaint in Intervention, which is attached hereto as Exhibit “1”.

        WHEREFORE, based on the foregoing, Augusta respectfully requests that this Court

grant its Motion for Leave to Intervene.
   1:19-cv-03132-RMG        Date Filed 12/06/19     Entry Number 6       Page 3 of 3




Respectfully submitted this 6th day of December, 2019


                                            BARNWELL, WHALEY, PATTERSON, AND
                                            HELMS, LLC

                                            By: s/ John W. Fletcher
                                            M. Dawes Cooke, Jr., Esq. (Fed. I.D. # 288)
                                            John W. Fletcher, Esq. (Fed I.D. # 9378)
                                            P.O. Drawer H (29402)
                                            288 Meeting Street, Suite 200
                                            Charleston, SC 29401
                                            (843) 577-7700

                                            David M. Moore, Esq. (Ga. Bar No. 518830)
                                            Pro Hac Vice Motion to be Filed
                                            Mary Ellen Ternes, Esq. (S.C. Bar No. 0070237)
                                            Pro Hac Vice Motion to be Filed
                                            Earth & Water Law, LLC
                                            Promenade, Suite 1900
                                            1230 Peachtree Street, N.E.
                                            Atlanta, Georgia 30309-3592
                                            (404) 245-5421

                                            Wayne Brown, Esq. (Ga. Bar No. 089655)
                                            General Counsel, Augusta Law Department
                                            Kayla Cooper
                                            Ga Bar No. 846280
                                            Augusta Law Department
                                            520 Greene Street
                                            Augusta, GA 30901

                                            Attorneys for Plaintiff/Intervenor Applicant
                                            Augusta, Georgia
